Citation Nr: 0204196	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  94-13 263	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
October 1976.  

This matter arises from a September 1993 rating action of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 1996, the Board of 
Veterans' Appeals (Board) remanded the case.  


REMAND

The veteran is seeking entitlement to a permanent and total 
disability rating for non-service connected pension purposes.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly adds to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
fundamentally redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).  

In this case, the RO has diligently attempted to develop the 
record and obtain all identified post-service treatment 
records.  In this regard, the veteran was afforded VA 
examinations in July 1993, June 1996, July 1996, November 
1999, May 2000 and April 2001.  In March 1996, the RO 
requested the veteran's Social Security disability 
determination records, and those records were associated with 
the veteran's claims folder in May 1996.  

Nevertheless, after a thorough review of the claims folder, 
the Board finds that still additional development is 
necessary prior to a final adjudication of the veteran's 
claim.  In this regard, while the RO considered and rated the 
veteran's schizophrenia and hypertension, since those 
disorders were last rated, evidence has been added to the 
claims folder indicating that the appellant also suffers from 
renal and genitourinary disorders which have yet to be rated 
in the first instance.  For example, a January 2001 VA 
urology report indicates that the veteran suffers from a 
bladder outlet obstruction, and a urethral stricture.  Other 
records indicate that the appellant suffers from prostatitis.  
As such, initial RO consideration of any other disorder is 
mandated under the doctrine announced in Bernard v. Brown, 4 
Vet. App. 384 (1993).  Simply put, before a permanent and 
total disability evaluation can be awarded, an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).

Accordingly, while the Board regrets further delay, in order 
to ensure that a complete and accurate record, to fulfill 
VA's duty under the VCAA, and to avoid any due process 
violation this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify any and all medical 
treatment that he has received for any 
disability at any private or VA facility 
since January 2001.  A copy of the RO's 
request to the veteran and his reply 
should be placed in the claims file.  The 
RO should then attempt to obtain and 
associate with the claims file, all 
medical records from any provider named.  
All attempts to secure this evidence 
should be documented in the claims 
folder.  If, after making reasonable 
efforts, the RO is unable to secure 
certain records that it has sought, the 
RO must notify the veteran and (a) 
identify the specific records it has been 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; and (c) describe any further 
action it will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  After completion of the foregoing 
development, the RO should schedule the 
veteran for VA general medical and 
psychiatric examinations by physicians 
who have appropriate expertise to 
determine the current nature, extent and 
severity of any chronic disability to 
include schizophrenia, hypertension, 
prostatitis, any urological disorder, 
and/or any renal disorder.  All necessary 
tests and studies, including any special 
examinations deemed warranted, should be 
conducted.  All findings should be 
reported in detail.  Each examiner must 
comment on the impact of the veteran's 
disabilities on his ability to maintain 
substantially gainful employment, to 
include whether they render him 
unemployable.  The veteran's employment 
history, to include any current 
employment, must be recorded.  The claims 
file must be made available for review by 
the examiners, and the examination 
reports must reflect that the physicians 
reviewed the claims file.  The 
examination reports should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  In 
addition, the RO should undertake any 
other action required to comply with the 
VCAA.

5.  The RO should then evaluate the 
veteran's disabilities and assign a 
rating for each.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to a permanent and total 
disability rating for pension purposes in 
accordance with the criteria set forth in 
38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (2001); and the 
principles enunciated in Talley v. 
Derwinski, 2 Vet. App. 282 (1992) and 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


